   Case: 3:20-cr-50020 Document #: 105 Filed: 06/11/21 Page 1 of 6 PageID #:251




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            WESTERN DIVISION

UNITED STATES OF AMERICA
                                            No. 20 CR 50020-1
              v.                                20 CR 50021-1

JOHNATHAN BYARS                             Magistrate Judge Lisa A. Jensen


       AMENDED PROTECTIVE ORDER GOVERNING DISCOVERY

      Upon the agreed motion of the government, pursuant to Fed. R. Crim. P. 16(d),

it is hereby ORDERED:

      1.     All of the materials provided by the United States in preparation for, or

in connection with, any stage of the proceedings in these cases (collectively, “the

materials”) are subject to this Amended Protective Order and may be used by

defendant and defendant’s counsel (defined as counsel of record in these cases) solely

in connection with the defense of these cases, and for no other purpose, and in

connection with no other proceeding, without further order of this Court.

      2.     Defendant and defendant’s counsel shall not disclose the materials or

their contents directly or indirectly to any person or entity other than persons

employed to assist in the defense, persons who are interviewed as potential witnesses,

counsel for potential witnesses, and other persons to whom the Court may authorize

disclosure (collectively, “authorized persons”). Potential witnesses and their counsel

may be shown copies of the materials as necessary to prepare the defense, but may

not retain copies without prior permission of the Court.
   Case: 3:20-cr-50020 Document #: 105 Filed: 06/11/21 Page 2 of 6 PageID #:252




      3.     Defendant, defendant’s counsel, and authorized persons shall not copy

or reproduce the materials except in order to provide copies of the materials for use

in connection with these cases by defendant, defendant’s counsel, and authorized

persons. Such copies and reproductions shall be treated in the same manner as the

original materials.

      4.     Defendant, defendant’s counsel, and authorized persons shall not

disclose any notes or records of any kind that they make in relation to the contents of

the materials, other than to authorized persons, and all such notes or records are to

be treated in the same manner as the original materials.

      5.     Before providing materials to an authorized person, defense counsel

must provide the authorized person with a copy of the Amended Protective Order.

Defense counsel need not provide authorized persons who previously received a copy

of the initial Protective Order a copy of this Amended Protective Order unless the

person receives materials specifically addressed in paragraph 8 of this Amended

Protective Order.

      6.     Upon conclusion of all stages of these cases, all of the materials and all

copies made thereof shall be disposed of in one of three ways, unless otherwise

ordered by the Court. The materials may be (1) destroyed; (2) returned to the United

States; or (3) retained in defense counsel's case file. The Court may require a

certification as to the disposition of any such materials. In the event that the

materials are retained by defense counsel, the restrictions of this Amended Protective


                                          2
   Case: 3:20-cr-50020 Document #: 105 Filed: 06/11/21 Page 3 of 6 PageID #:253




Order continue in effect for as long as the materials are so maintained, and the

materials may not be disseminated or used in connection with any other matter

without further order of the Court.

      7.     To the extent any material is produced by the United States to

defendant or defendant’s counsel by mistake, the United States shall have the right

to request the return of the material and shall do so in writing. Within five days of

the receipt of such a request, defendant and/or defendant’s counsel shall return all

such material if in hard copy, and in the case of electronic materials, shall certify in

writing that all copies of the specified material have been deleted from any location

in which the material was stored.

      8.     The following additional provisions also shall apply to the thumb drive,

Bates numbered 59219-002943 (the “Attorneys’ Eyes Only Materials”), which

contains the contents of a cell phone searched pursuant to a warrant and includes

certain sensitive personal identifying information of third parties:

             a.     The Attorneys’ Eyes Only Materials shall be plainly marked by

the government prior to the disclosure with the label “ATTORNEYS’ EYES ONLY.”

             b.     Neither the Attorneys’ Eyes Only Materials nor the information

contained therein may be disclosed to any persons other than defendant’s counsel or

investigators employed by defendant’s counsel to assist the defense in these cases,

without prior notice to the government and authorization from the Court, with the

following exceptions:


                                           3
   Case: 3:20-cr-50020 Document #: 105 Filed: 06/11/21 Page 4 of 6 PageID #:254




                   i.      Defendant’s   counsel   or   investigators   employed   by

defendant’s counsel to assist the defense in these cases may discuss the information

contained in the Attorneys’ Eyes Only Materials with defendant as part of the

defense’s preparation in these cases, including any sentencing, appellate, or post-

conviction proceedings raising issues stemming from these cases.

                  ii.      Defendant’s   counsel   or   investigators   employed   by

defendant’s counsel to assist the defense in these cases may show or provide certain

items contained in the Attorneys’ Eyes Only Materials to the defendant as long as

(a) the items are relevant to the defense’s preparation in these cases, including any

sentencing, appellate, or post-conviction proceedings raising issues stemming from

these cases, and (b) any personal identifying information of third parties is redacted

or otherwise removed from the items disclosed or shown to the defendant.

             c.     The thumb drive containing the Attorneys’ Eyes Only Materials

shall not be provided to the defendant in full.

             d.     Before providing the Attorneys’ Eyes Only Materials to the

defendant or any other person to whom such disclosure is authorized by this Amended

Protective Order, defense counsel must provide the person with a copy of this

Amended Protective Order and require the authorized person to sign a statement

acknowledging that the person has received a copy of and reviewed this Amended

Protective Order, and has agreed to be bound by its terms and conditions subject to

sanctioning by the Court for any violations of this Amended Protective Order. Defense


                                           4
   Case: 3:20-cr-50020 Document #: 105 Filed: 06/11/21 Page 5 of 6 PageID #:255




counsel shall maintain a copy of the signed statement of each person for a period of

12 months after the conclusion of all stages of these cases and shall provide copies of

the signed statement of all persons to the government upon request.

             e.       Absent prior permission from the Court, any Attorneys’ Eyes

Only Materials containing personal identifying information of third parties shall not

be included in any public filing with the Court, and instead shall be submitted under

seal, absent prior permission from the Court.

             f.       Any copies or reproductions of Attorneys’ Eyes Only Materials

containing personal identifying information of third parties shall be treated in the

same manner as the original materials. Any notes or records of any kind made in

relation to the contents of the Attorneys’ Eyes Only Materials containing personal

identifying information of third parties shall be treated in the same manner as the

original materials.

      9.     The restrictions set forth in this Amended Protective Order, including

the restrictions pertaining to Attorneys’ Eyes Only Materials, do not apply to

documents that are or become part of the public court record, including documents

that have been received in evidence at other trials, nor do the restrictions in this

Amended Protective Order limit defendant’s counsel in the use of discovery materials

in judicial proceedings in these cases, except that any document filed by any party

which attaches or otherwise discloses Attorneys’ Eyes Only Materials containing




                                          5
   Case: 3:20-cr-50020 Document #: 105 Filed: 06/11/21 Page 6 of 6 PageID #:256




personal identifying information of third parties shall be filed under seal to the extent

necessary to protect such information, absent prior permission from this Court.

      10.    Nothing contained in this Amended Protective Order shall preclude any

party from applying to this Court for further relief or for modification of any provision

hereof.

                                         ENTER:


                                         LISA A. JENSEN
                                         Magistrate Judge
                                         United States District Court
                                         Northern District of Illinois

Date: 6/11/2021




                                           6
